                   Case 2:90-cv-00520-KJM-DB Document 6813 Filed 08/12/20 Page 1 of 13


               1    DONALD SPECTER – 083925                  MICHAEL W. BIEN – 096891
                    STEVEN FAMA – 099641                     JEFFREY L. BORNSTEIN – 099358
               2    MARGOT MENDELSON – 268583                ERNEST GALVAN – 196065
                    PRISON LAW OFFICE                        THOMAS NOLAN – 169692
               3    1917 Fifth Street                        LISA ELLS – 243657
                    Berkeley, California 94710-1916          JENNY S. YELIN – 273601
               4    Telephone: (510) 280-2621                MICHAEL S. NUNEZ – 280535
                                                             JESSICA WINTER – 294237
               5    CLAUDIA CENTER – 158255                  MARC J. SHINN-KRANTZ – 312968
                    DISABILITY RIGHTS EDUCATION              CARA E. TRAPANI – 313411
               6    AND DEFENSE FUND, INC.                   ALEXANDER GOURSE – 321631
                    Ed Roberts Campus                        AMY XU – 330707
               7    3075 Adeline Street, Suite 210           ROSEN BIEN
                    Berkeley, California 94703-2578          GALVAN & GRUNFELD LLP
               8    Telephone: (510) 644-2555                101 Mission Street, Sixth Floor
                                                             San Francisco, California 94105-1738
               9                                             Telephone: (415) 433-6830
              10 Attorneys for Plaintiffs
              11
              12                             UNITED STATES DISTRICT COURT
              13                             EASTERN DISTRICT OF CALIFORNIA
              14
              15 RALPH COLEMAN, et al.,                      Case No. 2:90-CV-00520-KJM-DB
              16               Plaintiffs,                   THIRD JOINT UPDATE ON THE
                                                             WORK OF THE COVID-19 TASK
              17         v.                                  FORCE
              18 GAVIN NEWSOM, et al.,                       Judge: Hon. Kimberly J. Mueller
              19               Defendants.
              20
              21
              22
              23
              24
              25
              26
              27
              28

[3594006.9]                      THIRD JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                   Case 2:90-cv-00520-KJM-DB Document 6813 Filed 08/12/20 Page 2 of 13


               1            At the June 26, 2020 status conference, the Court directed the parties to file a joint
               2 report with updates “on the work of the Task Force” by July 15, 2020 and “every two
               3 weeks thereafter.” ECF No. 6741. This report provides the parties’ third COVID-19 Task
               4 Force joint update and covers issues discussed since the second joint update filed on July
               5 29, 2020. This report covers the Twenty-Ninth (August 4) and Thirtieth (August 11)
               6 COVID-19 Task Force meetings, and various small workgroup meetings between
               7 representatives from Defendants and the Special Master’s team. Unless otherwise
               8 indicated, the small workgroup meetings include members of Defendants’ leadership and
               9 the Special Master’s team, and not Plaintiffs. The Special Master holds meetings with
              10 Plaintiffs to update them on the status of the workgroups.
              11 I.         UPDATE REGARDING COVID-19 CASES IN CDCR AND DSH
              12            A.        CDCR’s Report On COVID-19 Cases And Testing
              13            The following table shows, as of August 11, 2020, the total number of confirmed
              14 COVID-19 cases, currently active, resolved to date, currently hospitalized, hospitalized to
              15 date, deaths to date, and the number and percentage of those cases who are Coleman class
              16 members and their level of care.
              17                 COVID Result      Total        MHSDS Patients Only     MHSDS patients as %
                                                  Patients                                   of total
              18             Active              1031        349 (338 CCCMS, 6 EOP, 1           34%
                                                             MHCB, 2 ICF, 2 APP)
              19             Resolved            6768        1815 (1595 CCCMS, 199              27%
                                                             EOP, 4 MHCB, 11 ICF, 6
              20                                             APP)
                             TOTAL active +      7799        2164 (1933 CCCMS, 205              28%
              21                                             EOP, 5 MHCB, 13 ICF, 8
                             Resolved
                                                             APP)
              22                                             9 (7 CCCMS, 2 EOP)                 29%
                             Currently           31
              23             Hospitalized
                             Cumulative          4241        158 (132 CCCMS, 26 EOP)            37%
              24             Hospitalized
                             Deaths              53          23 (22 CCCMS, 1 EOP)               44%
              25
              26            CDCR reports the above hospitalization numbers include re-admissions of some
              27
                   1
              28       This number represents cumulative admissions and not patients.

                                                                    1
[3594006.9]                            THIRD JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                   Case 2:90-cv-00520-KJM-DB Document 6813 Filed 08/12/20 Page 3 of 13


               1 patients who were discharged and then re-admitted. It also reports that the numbers
               2 exclude patients who were COVID-19 positive and admitted to outside hospitals for
               3 reasons other than COVID-19.
               4         According to CDCR, as of August 11, 2020, it had tested 75,816 unique
               5 incarcerated and formerly-incarcerated people, 64,141 of whom are still in CDCR custody.
               6 Of the 64,141 incarcerated people tested, 20,306, or 31.66% percent, of those tested were
               7 part of the MHSDS. CDCR’s rate of tests per 1,000 incarcerated people (624 per 1,000) is
               8 higher than the rates in California (223 per 1,000) and the United States (187 per 1,000) as
               9 a whole; CDCR’s publicly available Population COVID-19 Tracking dashboard reports
              10 that CDCR’s rate of confirmed cases per 1,000 incarcerated people (84.7 per 1,000 as of
              11 August 12, 2020) is higher than the rates in California (14.5 per 1,000 as of August 10,
              12 2020) and the United States (15.4 per 1,000 as of August 10, 2020).
              13         As of August 11, 2020, twenty-two of CDCR’s thirty-five institutions were closed
              14 to external movement, including four of the five institutions with Psychiatric Inpatient
              15 Programs (PIPs): California Medical Facility (CMF) closed on July 22, 2020; California
              16 Health Care Facility (CHCF) closed on July 9, 2020; California Institution for Women
              17 (CIW) closed on May 21, 2020; and San Quentin State Prison (SQ), which includes the
              18 PIP for condemned patients, closed on June 8, 2020. Salinas Valley State Prison (SVSP),
              19 which includes CDCR’s fifth PIP, had closed to movement on June 24, but reopened on
              20 July 16, 2020.
              21         B.     Update Regarding Specific CDCR Institutions.
              22         San Quentin State Prison (SQ) has implemented a new yard plan for patients with
              23 resolved COVID-19 cases, which CDCR reported at the July 28 Task Force. Following
              24 the August 4, 2020 Task Force meeting, Defendants provided a copy of the plan to the
              25 Task Force, as well as a copy of the yard schedule for H-Facility, where the EOP
              26 dormitories are located. At the August 4, 2020 Task Force meeting, CDCR reported that
              27 all mental health treatment at SQ is via telehealth, and there are no EOP treatment groups
              28 in H-Facility. Defendants acknowledged that providing no mental health groups was

                                                                2
[3594006.9]                       THIRD JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                   Case 2:90-cv-00520-KJM-DB Document 6813 Filed 08/12/20 Page 4 of 13


               1 likely based on guidance from California’s Department of Public Health and California’s
               2 Office of Emergency Services, and stated they would look into whether EOP group
               3 treatment could soon be provided at SQ H-Facility. At the August 11, 2020 Task Force
               4 meeting, CDCR informed the Task Force that COVID-19 cases continue to resolve and all
               5 patients moved from tents into the PIA warehouse space and the gym. CDCR confirmed it
               6 is working with San Quentin’s Chief Psychiatrist on resuming treatment. At that meeting,
               7 Plaintiffs expressed concerns that EOP group treatment still had not re-started.
               8         California Institution for Men (CIM), as previously reported, put up thirteen 8-
               9 person tents on Facility A. CDCR reported that as of July 31, 2020, nineteen CCCMS
              10 class members were housed in the tents, including two on heat-sensitive medications.
              11 CDCR confirmed that the tents include full cooling and heating services. Defendants also
              12 reported there are some mental health groups being offered in the Reception Center EOP
              13 and the Short-Term Restrictive Housing units.
              14         Correctional Health Care Facility (CHCF), including its PIP, has remained closed to
              15 movement since July 9, 2020. At the August 4, 2020 Task Force meeting, CDCR reported
              16 the institution remained on modified program with nine units on medical isolation and the
              17 remainder on quarantine. CDCR reported that all patients in the PIP are on solo
              18 programming status with no groups offered. CDCR also reported there are some EOP
              19 groups offered in the EOP ASU Hub. At the August 11, 2020 Task Force meeting, CDCR
              20 reported the institution had seven units on quarantine and the remainder were confined to
              21 quarters.
              22         California Medical Facility (CMF), including its PIP, has remained closed to
              23 movement since July 22, 2020. At the August 11, 2020 Task Force meeting, CDCR
              24 reported that some general population EOP treatment groups resumed on August 3, 2020,
              25 the EOP ASU Hub is offering five hours of groups per week, and CMF-PIP is offering two
              26 hours of group per week.
              27         Salinas Valley State Prison (SVSP), including its PIP, was re-opened to movement
              28 on July 16, 2020. At the August 4 Task Force meeting, CDCR reported that there are

                                                                3
[3594006.9]                      THIRD JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                   Case 2:90-cv-00520-KJM-DB Document 6813 Filed 08/12/20 Page 5 of 13


               1 currently no EOP groups offered, and in the PIP, some group treatment is offered only in
               2 unit C5, but not in C6, TC1, or TC2.
               3         Plaintiffs requested at the August 4 and 11, 2020 Task Force meetings that CDCR
               4 provide more detailed information in writing regarding the amount of structured
               5 therapeutic activity being offered at these institutions. CDCR agreed to look into the best
               6 way to provide this information.
               7         C.     Update Regarding Temporary Mental Health Unit (TMHUs)
               8         According to CDCR, there were 27 Coleman class members in TMHUs as of
               9 August 11, which represented a decrease from 38 class members two weeks prior on July
              10 28.
              11         At the August 4 and 11 Task Force meetings, the parties discussed that the CDCR
              12 small workgroup is continuing to work on addressing the practices of (1) patients being
              13 held in the MAX Custody TMHU beyond the maximum length of stay of 10 days
              14 permitted by Defendants’ temporary policy, and (2) the use of TMHUs as alternative
              15 housing, which is not part of Defendants’ temporary policy.
              16         Plaintiffs raised concerns on August 9, 2020 regarding discrepancies between and
              17 omissions from the weekly TMHU and Treat in Place logs Defendants produce, as well as
              18 the high number of class members staying in MAX Custody TMHUs longer than ten days.
              19 Defendants have not yet responded.
              20         During the August 11, 2020 Task Force meeting, the CDCR small workgroup
              21 reported that it planned to discuss how to approach moving patients out of the MAX
              22 custody TMHUs at an upcoming meeting.
              23         At the same meeting, Plaintiffs asked for information on how many class members
              24 had transferred from TMHUs to inpatient programs, or to EOP programs, under the criteria
              25 and processes outlined in CDCR’s April 10 and April 17, 2020 policies. Defendants
              26 agreed to look into the matter.
              27         D.     DSH Report Regarding COVID-19 Cases and Facilities
              28         DSH reported that, as of August 11, there were no confirmed positive cases in its

                                                                4
[3594006.9]                      THIRD JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                   Case 2:90-cv-00520-KJM-DB Document 6813 Filed 08/12/20 Page 6 of 13


               1 Coleman population. As of August 11, 2020, DSH has performed 11,576 tests on a
               2 cumulative total of 4,048 patients across all five hospitals. A total of 252 patients and 285
               3 staff have tested positive.
               4         DSH-Patton was closed to new admissions on June 8, 20202 and remains closed,
               5 except for non-Coleman patients designated as Offenders with Mental Health Disorders
               6 (OMDs). Fifteen of DSH-Patton’s treatment units are on quarantine as of August 11. An
               7 additional two of its treatment units are being used as isolation space. The DSH-Patton
               8 unit that houses Coleman class members was previously quarantined, but had its
               9 quarantine lifted on July 6.
              10         DSH-Atascadero is open to new admissions. As of August 11, 2020, two of DSH-
              11 Atascadero’s treatment units were on quarantine status due to COVID-19 cases at that
              12 facility. An additional one of its treatment units is being used as isolation space. On July
              13 29, 2020, DSH reported that Unit 33, a Coleman unit at DSH-Atascadero, was quarantined.
              14 A Coleman patient on the unit was placed into isolation and tested for COVID-19. The
              15 patient subsequently tested negative and was returned to his housing unit.
              16         DSH-Coalinga is open to new admissions. On July 24, 2020, one of the Coleman
              17 treatment units at DSH-Coalinga was placed on quarantine status due to a positive staff
              18 member test on the unit. DSH reported all patients and staff on the unit were tested and
              19 results thus far have been negative; outstanding third tests for those who previously
              20 refused will be conducted on August 13, 2020. DSH-Coalinga has 13 treatment housing
              21 units on quarantine status as of August 11, 2020. DSH-Coalinga’s admission unit MA-1 is
              22 also quarantined. An additional one of its treatment units is being used as isolation space.
              23         At the August 11, 2020 Task Force meeting, Plaintiffs requested information
              24 regarding what treatment and programming class members in the quarantine unit housing
              25
                   2
                  The Parties’ July 15 status update reported that DSH-Patton was closed to new
              26 admissions of Coleman class members on June 18, 2020. The Parties’ July 29 status
              27 update reported that Defendants were confirming the exact date DSH-Patton closed.
                 Defendants have confirmed the closure date was June 8, 2020. At the time there were no
              28 pending Coleman class referrals to DSH-Patton.

                                                                5
[3594006.9]                       THIRD JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                   Case 2:90-cv-00520-KJM-DB Document 6813 Filed 08/12/20 Page 7 of 13


               1 Coleman class members were receiving. Defendants agreed to look into the matter.
               2 II.        UPDATES ON DSH CENSUS, WAITLIST, AND ADMISSIONS
               3            At the Task Force meetings, DSH and CDCR provided their census, waitlist, and
               4 admission reports. Since DSH lifted its temporary suspension of admissions effective
               5 April 16, 2020, DSH has admitted a total of 78 Coleman class members. In the 14 days
               6 from July 27 through August 9, 2020, DSH has admitted eight class members. Five of
               7 those patients waited longer than 30 days from time of referral to DSH for admission.
               8            As of the August 7 data discussed at the August 11 Task Force meeting, there were
               9 199 Coleman class members at DSH-Atascadero (with 57 available beds), 40 at DSH-
              10 Coalinga (with 10 available beds), and 8 at DSH-Patton (with 22 available beds).
              11            There are 29 patients awaiting admission to DSH-Atascadero and DSH-Coalinga,
              12 including 11 ICF patients awaiting admission for more than 30 days. Of the 29 patients
              13 awaiting admission to DSH-Atascadero and DSH-Coalinga, there are 26 on hold who are
              14 at CDCR institutions currently closed to movement. There are three patients awaiting
              15 admission to DSH-Patton, all of whom have been awaiting admission for more than 30
              16 days, and are currently at closed CDCR institutions.
              17            On July 16, 2020, Defendants circulated draft updated temporary guidelines for
              18 transferring patients from CDCR institutions closed due to COVID-19 to DSH. This was
              19 the first draft to include guidance on the standard and procedure for transfers from CDCR
              20 institutions that have been closed to movement due to COVID-19. At the July 21 Task
              21 Force meeting, Plaintiffs presented their position that they are amenable to this proposal
              22 pending information from Defendants and/or monitoring by the Special Master showing
              23 whether the standard is being implemented appropriately such that patients transfer when
              24 needed. Defendants report that the guidance was implemented,3 but no patients have
              25 qualified for transfer under the guidance.
              26
              27
                   3
              28       At the time of this filing, Defendants are confirming the date of implementation.

                                                                   6
[3594006.9]                          THIRD JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                   Case 2:90-cv-00520-KJM-DB Document 6813 Filed 08/12/20 Page 8 of 13


               1 III.    UPDATES ON THE CDCR AND DSH SMALL WORKGROUP
                         ACTIVITIES.
               2
               3         A.     CDCR Workgroup

               4         The Special Master’s experts have held small workgroups with CDCR and DSH

               5 leadership, without Plaintiffs or Defendants’ counsel, focused on specific topics. As
               6 discussed in greater detail below, the CDCR workgroup has covered topics, including: (1)
               7 clarifying the meaning of clinically “essential” mental health transfers as it is used by the
               8 Division of Adult Institutions’ (DAI) order to halt movement and how that relates to the
               9 standards in the April 10 and 17, 2020 policies regarding emergent mental health transfers,
              10 (2) updates on the COVID-19 Dashboard, (3) treatment for class members during the
              11 pandemic, (4) transfers from desert institutions, (5) onsite versus remote regional auditing
              12 during COVID-19, and (6) moving patients out of TMHUs and the use of TMHUs as
              13 alternative housing.
              14         B.     DSH Workgroup

              15         The DSH small workgroup has met twice since the July 29 joint update and

              16 reported its activities to the Task Force. The small workgroup also reported that it
              17 continued to discuss referrals to DSH from CDCR. At the August 11, 2020 Task Force
              18 meeting, the DSH small workgroup reported they continue to review referrals to DSH
              19 hospitals. One of the Special Master’s experts reported that the process between CDCR
              20 and DSH regarding clinical assessments is working well.
              21         C.     Behavioral Treatment Workgroup

              22         Members of CDCR and DSH leadership had been meeting with the Special

              23 Master’s experts for the last few months as part of a Behavioral Treatment small
              24 workgroup discussing options to address class members with predominate behavioral
              25 issues in addition to serious mental illness. On Wednesday, August 5, 2020, CDCR
              26 reported to the workgroup that CDCR had determined it would not implement plans for a
              27 behavioral health unit due to financial concerns and that, following one final workgroup
              28 meeting and presentation, the formal behavioral workgroup would be placed on hold.

                                                                 7
[3594006.9]                       THIRD JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                   Case 2:90-cv-00520-KJM-DB Document 6813 Filed 08/12/20 Page 9 of 13


               1 CDCR further reported at the August 11 Task Force meeting that Dr. Golding will make a
               2 presentation to the small workgroup regarding a compilation of its work over the last
               3 several weeks so that CDCR would be prepared to continue this project once resources are
               4 available. Plaintiffs and the Special Master expressed concerns over the workgroup
               5 pausing its work because there is a need to provide treatment to patients with behavioral
               6 issues. Plaintiffs expressed their position that Defendants do not have, and never have had,
               7 a program to adequately treat Coleman class members in need of inpatient behavioral
               8 treatment, despite having identified this group as needing such specialized treatment
               9 decades ago. CDCR’s position is that it continues to refer these patients to CDCR’s PIPs
              10 and treat them if they require a higher level of care.
              11 IV.     ADDITIONAL COVID-19 RELATED UPDATES
              12         A.     Isolation and Quarantine Space
              13         On July 28, 2020, this Court ordered Defendants to work with the Special Master
              14 throughout the process of identifying and implementing quarantine bed space as required
              15 by the Plata court’s July 22, 2020 order. See ECF No. 6791 at 5. Also in that order, this
              16 Court ordered Defendants to use their most recent monthly maps filing to identify specific
              17 information in response to the Plata court’s July 22, 2020 isolation and quarantine space
              18 order. ECF No. 6791. Defendants filed responsive pleadings on July 31 and August 7,
              19 2020. See ECF Nos. 6801, 6802 (sealed), 6809.
              20         Representatives from the Coleman Special Master’s team participated in two public
              21 health meetings with representatives from CDCR leadership, public health experts, and the
              22 Plata Receiver. Subsequently, on August 7 and August 12, 2020, at the invitation of the
              23 Plata Receiver, representatives in the Coleman, Plata, Armstrong, and Clark cases,
              24 including counsel for Coleman Plaintiffs and a representative from the Coleman Special
              25 Master’s team, convened for two meetings regarding specifics of the quarantine and
              26 isolation space planning process for CDCR’s prisons. Key Coleman issues discussed
              27 included how to account in the space planning process for the needs of class members at
              28 EOP or higher levels of care and class members in segregated housing. The parties made

                                                                 8
[3594006.9]                       THIRD JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                   Case 2:90-cv-00520-KJM-DB Document 6813 Filed 08/12/20 Page 10 of 13


               1 use of Defendants’ maps filings ordered by this Court among other sources of data.
               2         B.      Desert Institution Transfer Policy During the Pandemic
               3         At the August 4, 2020 Task Force meeting, the parties discussed the status of
               4 transfers from the desert institutions and treatment for class members held in those
               5 institutions past timeframes due to COVID-19. The number of class members held at the
               6 desert institutions has increased each month according to CDCR’s monthly filings, and at
               7 the August 4, 2020 Task Force meeting, CDCR reported that as of July 29 there were 73
               8 CCCMS patients and 1 EOP patient held at desert institutions. At that meeting CDCR also
               9 reported that it was able to provide care to each of these patients, including more frequent
              10 contacts for the EOP class member in lieu of group treatment. At the August 11 Task
              11 Force meeting, CDCR confirmed that it was in contact with the Desert Institutions and
              12 confirmed its position that CDCR was providing Program Guide level care, excluding EOP
              13 groups, to the patients being held at the Desert Institutions due to COVID-19. In addition
              14 to these patients, Defendants’ TMHU/Treat in Place log for July 20 to 24, 2020 listed
              15 seven class members at the MHCB level of care at three of the desert institutions,
              16 including two patients who had been at that level of care for 22 and 27 days respectively as
              17 of July 24, 2020. For all class members in the desert institutions, including those at the
              18 MHCB level of care, CDCR reported it is following its standard COVID-19 related
              19 guidelines of holding patients in place if they appear to be stable in their current setting
              20 and can be safely treated in that setting. Defendants reported that nearly all patients are in
              21 the CCCMS level of care and are receiving appropriate care. Defendants reported that for
              22 patients in need of a higher level of care, the patients are transferred in accordance with the
              23 April 10 or April 17, 2020 emergency transfer guidelines. Defendants agreed to provide
              24 more information about emergency transfers out of the desert institutions. Plaintiffs raised
              25 concerns about the lack of mental health treatment at the deserts institutions, the limited
              26 mental health staffing allocations there, the current mental health staffing vacancies among
              27 the allocated positions, the ability to provide care and programming at the desert
              28 institutions designated at Tier 3 and Tier 4 on Defendants’ four-tier scale (as of the week

                                                                  9
[3594006.9]                       THIRD JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                   Case 2:90-cv-00520-KJM-DB Document 6813 Filed 08/12/20 Page 11 of 13


               1 of July 20-24: Calipatria State Prison, Centinela State Prison, and Chuckawalla Valley
               2 State Prison), and the risk of high summer temperatures for patients on heat sensitive
               3 medications.
               4         At the August 11 Task Force meeting, the Parties further discussed the number of
               5 class members who were housed in TMHUs and at the CCCMS and EOP levels of care at
               6 the desert facilities. CDCR explained that most of the class members had not been
               7 transferred to the desert institutions, but were placed into the MHSDS while at the desert
               8 institutions. CDCR subsequently reported that as of the morning of August 12, 2020,
               9 there were a total of 81 MHSDS patients at the six desert institutions. Of those patients, 77
              10 are CCCMS, 1 is EOP, and 3 are MHCB level of care, and all but one of those patients was
              11 placed in the MHSDS while housed at the desert institutions. The one patient who was in
              12 the MHSDS prior to his move to a desert institution is CCCMS, and he was moved
              13 because he was going out to court.
              14         C.     Information Regarding the Relationship Between Serious Mental Illness
                                and COVID-19 And Plan for Enhanced Pandemic Treatment Strategies.
              15
              16         On August 3, 2020, Plaintiffs sent a letter to Defendants following up on previous

              17 correspondence and Task Force discussions described in the prior joint update filings
              18 regarding Plaintiffs’ request that Defendants both take steps to enhance existing care to
              19 account for the pandemic and plan for how to return to Program Guide-levels of treatment.
              20 The Parties did not discuss this topic during the August 4 or 11, 2020 Task Force meeting,
              21 but the Special Master’s experts reported that it was and would continue to be a topic of
              22 discussion at the CDCR small workgroup.
              23         D.     ASU EOP Hub and PSU Certification Small Workgroup Process.

              24         Since the July 29 joint update, there have been two small workgroup meetings

              25 between CDCR leadership and the Special Master’s team on the ASU EOP Hub and PSU
              26 certification process.
              27         At the August 4, 2020 Taskforce, the Parties discussed Defendants’ July 24, 2020

              28 revised draft of CDCR’s plan to conduct EOP ASU Hub and PSU certifications during the

                                                               10
[3594006.9]                       THIRD JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                   Case 2:90-cv-00520-KJM-DB Document 6813 Filed 08/12/20 Page 12 of 13


               1 COVID-19 pandemic. Plaintiffs asked about language in the draft plan regarding how
               2 Defendants will determine if a program was meeting performance requirements before
               3 COVID-19 restrictions. Defendants noted they would report back at the next Task Force.
               4 Plaintiffs also raised concerns about the lack of guidance on minimum standards for
               5 clinically effective alternative treatments and other offerings to mitigate Hub/PSU
               6 performance limitations caused by COVID-19, and the plan to allow remote rather than in-
               7 person monitoring by Regional staff in the event that local staff are not available. Also at
               8 the August 4, 2020 Task Force Meeting Plaintiffs asked for confirmation about the current
               9 status of the CHCF EOP ASU Hub, which was closed to new intake on May 4, 2020 after
              10 failing certification in January and February, 2020; Defendants have not yet responded.
              11 Also at that meeting, the Special Master’s data expert reported he is working to analyze the
              12 Hub certification data. Plaintiffs sent a follow up letter on August 10, 2020 outlining their
              13 comments on this proposed COVID-19-specific certification process.
              14         At the August 11 Task Force, Defendants confirmed they are continuing to discuss
              15 the regular Court-ordered ASU EOP Hub and PSU certification processes, but reported
              16 that they discussed slowing the process down in the small workgroup with the Special
              17 Master’s experts. CDCR confirmed that part of the reason was so that they could fully
              18 understand the objections Plaintiffs’ raised and the Special Master’s concerns about the
              19 process and ensure that CDCR was looking at the data reporting carefully and being
              20 transparent. Plaintiffs offered to explain their letter further and also expressed concerns
              21 about slowing the small workgroup process given that Defendants asked the Court to refer
              22 the matter to the Task Force in lieu of granting Plaintiffs’ pending request to replace the
              23 certification process with a more robust remedy, which the Court took under submission in
              24 its December 23, 2019 order. ECF No. 6435 at 1 n.1
              25         E.     Update Regarding CDCR’s COVID-19 Dashboard
              26         CDCR reports that the COVID-19 Dashboard went live in beta form on August 3,
              27 2020, with the goal to close out beta testing on August 14 unless further changes are
              28 needed. CDCR reports that future changes to the dashboard will be handled through the

                                                                11
[3594006.9]                       THIRD JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                   Case 2:90-cv-00520-KJM-DB Document 6813 Filed 08/12/20 Page 13 of 13


               1 Change Management Committee process. On August 4, 2020, Defendants provided the
               2 Taskforce with the updated glossary describing the business rules for the August 3 beta
               3 release. At the August 11 the Task Force meeting the parties discussed that the dashboard
               4 had been rolled out to the field in beta, but the Special Master’s team and Plaintiffs are
               5 unable to access it. Defendants are working to provide access.
               6
               7 DATED: August 12, 2020                   Respectfully submitted,
               8                                          ROSEN BIEN GALVAN & GRUNFELD LLP
               9
              10                                          By: /s/ Marc J. Shinn-Krantz
              11                                              Marc J. Shinn-Krantz

              12                                          Attorneys for Plaintiffs
              13
                   DATED: August 12, 2020                 XAVIER BECERRA
              14                                          Attorney General
                                                          Adriano Hrvatin
              15                                          Supervising Deputy Attorney General
              16
              17                                          By: /s/ Tyler V. Heath
                                                              Tyler V. Heath
              18
                                                              Acting Supervising Deputy Attorney General
              19
                                                          Attorneys for Defendants
              20
              21
              22
              23
              24
              25
              26
              27
              28

                                                                12
[3594006.9]                       THIRD JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
